728 F.2d 654
UNITED STATES of America, Appellee,v.Neville Bruce THOMPSON, Appellant.
No. 82-5201.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 7, 1984.Decided Feb. 28, 1984.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilson;  Franklin T. Dupree, Jr., Senior District Judge.
Jack B. Crawley, Jr., Rocky Mount, N.C.  (Spruill, Lane, McCotter & Jolly, Rocky Mount, N.C., on brief), for appellant.
Margaret I. Miller, Dept. of Justice, Washington, D.C.  (Samuel T. Currin, U.S. Atty., Raleigh, N.C., on brief), for appellee.
ON PETITION FOR REHEARING
Before WINTER, Chief Judge, RUSSELL, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN and CHAPMAN, Circuit Judges, and BRYAN, Senior Circuit Judge, sitting in banc.
PER CURIAM:


1
On rehearing in banc, the panel opinions in United States v. Thompson, 716 F.2d 248 (4 Cir.1983) are vacated, and the judgment of the district court is affirmed by an equally divided court.


2
AFFIRMED.